Citation Nr: 0827379	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-16 315A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for sinusitis of the 
left maxillary sinus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Huntington, 
West Virginia and New York, New York.

In a September 2001 decision, the Huntington, West Virginia 
RO increased the evaluation for sinusitis to 10 percent, 
effective October 13, 2000; and continued a 10 percent 
disability rating for service-connected dermatophytosis.

Jurisdiction was transferred to the New York, New York RO.  
In a November 2002 rating decision, the New York RO increased 
the rating for dermatophytosis to 30 percent, effective 
August 30, 2002.

In a March 2004 rating decision, the RO made the 30 percent 
rating for dermatophytosis effective October 13, 2000.

In April 2003, the Board denied entitlement to evaluations in 
excess of 30 percent for dermatophytosis and 10 percent for 
sinusitis of the left maxillary sinus.  In April 2008, VA's 
General Counsel and the veteran, through his attorney, filed 
a Joint Motion with the United States Court of Appeals for 
Veterans Claims (Court) to vacate the Board's February 2007 
decision.  In April 2008, the Court granted the Joint Motion.  

The veteran, has made contentions that appear raised the 
issue of entitlement to service connection for depression and 
a schizoaffective disorder as secondary to his service-
connected dermatophytosis.  This issue is referred to the 
agency of original jurisdiction (AOJ) for adjudication.  

The issue of entitlement to an increased rating for sinusitis 
of the left maxillary sinus is remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to November 5 2002, the veteran's service-connected 
dermatophytosis covered 8 percent of the body and did not 
involve exposed areas; ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations.

2.  From November 5, 2002, to November 13, 2003, the 
veteran's dermatophytosis caused crusting and exfoliation as 
well as nervous manifestations.  

3.  From November 13, 2003, dermatophytosis covered 8 percent 
of the body and did not involve exposed areas; ulceration, 
extensive exfoliation or crusting, or systemic or nervous 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for dermatophytosis were not met prior to November 5, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7813 (2002 & 2007).

2.  The criteria for a 50 percent rating for dermatophytosis 
were met from November 5, 2002, to November 13, 2003.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Diagnostic Code 7813 (2002 & 2007).

3.  The criteria for a 30 percent disability evaluation for 
dermatophytosis have been met from November 13, 2003.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Diagnostic Code 7813 (2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  Although the VCAA letters did not 
provide specific notice on this element, they did tell him 
that he was responsible for ensuring that VA received 
evidence outside the custody of a Federal agency.  Thus, even 
if the requirement was applicable the veteran was put on 
notice of what was required.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 
Vet. App. 334, 339 (2007).  The veteran demonstrated actual 
knowledge of this element, by submitting private hospital 
records.

In letters dated in October 2002, November 2003, and February 
2004 the RO informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third Dingess elements are also substantiated 
inasmuch as service connection has been established for the 
disability at issue.  While a letter discussing the 
assignment of effective dates and ratings has not been 
issued, the veteran, through his attorney, has demonstrated 
actual knowledge of the rating criteria by discussion 
contained in the April 2008 Joint Motion.  In his notice of 
disagreement the veteran also made arguments related to the 
rating criteria.  Hence, there was no prejudice from the 
absent notice.

The veteran has received letters from the RO dated in 
November 2002 and May 2004 discussing the manner in which 
ratings and effective dates were awarded.  These post-
decisional documents cannot provide VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters did 
serve to put the veteran on notice as to the manner in which 
ratings and effective dates were fixed.  They thereby 
provided notice as to what was needed.  The veteran had years 
after these notices to submit additional argument and 
evidence and to request a hearing.  He thus, had a meaningful 
opportunity to participate in the adjudication of the claims.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The October 2002, November 2003, and February 2004 letters 
told the veteran that he could substantiate his claim with 
evidence that the disability had worsened.  The Board's 
previous decision discussed whether there was evidence of the 
impact of the disability on work with regard to its 
discussion of the extraschedular impacts of the disease.  The 
veteran and his attorney have had an opportunity to submit 
argument and evidence as to the effects of the disability on 
work after receiving this notice, and thereby had a 
meaningful opportunity to participate in the adjudication of 
the claim.  
He was also not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  In his notice of disagreement, the veteran 
described symptoms that would have an impact on his daily 
life such as an odor and bleeding.  
The disability is rated on the basis of specific measurements 
of the percentage of body area affected.  As discussed above, 
the veteran has demonstrated actual knowledge of these 
requirements.  Hence, additional notice was not required on 
the second element of Vazquez-Flores notice.
With regard to the third Vazquez-Flores notice element; the 
veteran, by way of the April 2008 Joint Motion, demonstrated 
knowledge that should an increase in disability be found, the 
disability rating would be determined by applying relevant 
diagnostic codes.  As to the fourth element, the October 
2002, November 2003, and February 2004 letters provided 
examples of evidence that could be submitted to substantiate 
the claim. 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 499 
F.3d 1317 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded necessary VA examinations with 
regard to this issue and there is no allegation or evidence 
of a change in the disability since the last examination.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Court had held that in a claim for increase, the most 
recent evidence is given precedence over past examinations 
and that ratings were to be based on the current level of 
disability.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court held that the above rule was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In a decision issued subsequent the Board's February 2007 
decision, the Court held that staged ratings were, now 
appropriate for an increased rating claims when the factual 
findings showed distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's skin disability is rated under the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Code 7806, for 
eczema.  According to the rating criteria in effect prior to 
August 2002, Diagnostic Code 7806 provided a zero percent 
rating for symptoms of slight, if any, exfoliation, exudation 
or itching, if on a non-exposed surface or small area.  
Higher ratings under Code 7806 required findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  
38 C.F.R. § 4.118 (2002).

The current rating criteria contained in Diagnostic Code 
7806, effective August 30, 2002, provide a 10 percent rating 
for dermatitis or eczema that involves at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118 
(2007).  

The Joint Motion specified that the rating criteria that were 
most favorable to the veteran were to be applied. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The courts have held that the new regulation could not apply 
prior to its effective date.  Kuzma, DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

In November 2000, the veteran was seen with complaints of 
painful, itchy feet that had bothered him for 23 years 
without relief.  He had scaly xerotic skin present on his 
plantar heels and forefoot.  Interdigital macerations were 
noted and fissures were found to be present on the plantar 
lateral aspect of the right hallux.  The diagnosis was tinea 
pedis.

The veteran was afforded a VA examination in January 2001.  
The examiner noted that the veteran was diagnosed with a 
fungal infection of both his feet and hands in 1975.  He 
currently complained of itching and sleeplessness.  The 
veteran stated that the course of the disease was constant.  
He treated the skin disorder with over-the-counter skin 
lotion every night after his shower and cream on his feet 
every day.  There were no side effects from the medication.  

The examiner noted that while the veteran had no associated 
systematic symptoms, he suffered from anxiety and depression 
when his disease was exacerbated.

Physical examination revealed that the veteran had squamous 
hyperkeratosis with irregular areas of hyperkeratosis on the 
soles, heels, and toes.  He also had a tiny macular purple 
rash on his hands and chest.  There was no crusting, 
exfoliation or ulceration.  The diagnosis was tinea pedis.

At the time of a November 2001 outpatient visit, the veteran 
complained that his feet felt swollen.  Physical examination 
revealed that he had hot, drying and cracking of the skin 
around the sole and some toes.

At a November 2002 VA examination, the veteran complained of 
itching and peeling of the skin of the feet.  He was not 
undergoing any current treatment.  His symptoms were 
pruritus, itching, foul smell and peeling of the skin.

Physical examination revealed evidence of dermatitis pilaris 
of both upper extremities, broken toenails with debris, 
interdigital space with foul smell, peeling of skin and scaly 
peeling skin of both soles.  There was no ulceration, but 
there were positive findings for exfoliation and crusting.  
The examiner indicated that the veteran's current condition 
affected his schizophrenia and depression.  The diagnosis was 
dermatitis pilaris.

On a February 2003 outpatient visit, the veteran complained 
of chronic tinea pedis.  Physical examination revealed 
extensive scaling at the plantar aspect of both feet, with 
scaling extended to the interspaces.  There was also 
maceration of the interfaces.  There was no mal odor or signs 
of secondary bacterial infection.  The diagnosis was chronic 
tinea pedis.

In May 2003, the veteran was seen with complaints of chronic 
tinea pedis and onychomycosis.  Physical examination revealed 
scales on the soles of both feet, with thickened dystrophic 
toenails, and macerated toe webs.  The diagnosis was tinea 
pedis, onychomycosis, and keratosis pilaris.  At the time of 
an August 2003 outpatient visit, the veteran was noted to 
have fissures and maceration between the toes and dystrophic 
nails.  A diagnosis of onychomycosis was rendered.  

In November 2003, the veteran underwent an additional VA 
examination for his skin condition.  The examiner noted that 
the veteran had been diagnosed with tinea pedis/onychomycosis 
since 1976, and that the condition has been constant and 
progressive.  The veteran's current symptoms were unrelenting 
pruritus and burning.  He did not use any cortico steroids or 
immunosuppressive drugs for treatment.

There were no systemic manifestations such as fever or weight 
loss.

Physical examination revealed that all of his toenails were 
involved with tinea.  Both feet had tinea pedis in a moccasin 
distribution involving the entire foot.  The web spaces were 
all extremely macerated and eroded.  The body surface area 
involved was approximately 8 percent.

There was no scarring, disfigurement, acne chloracne, 
scarring alopecia, alopecia areata, or hyperhydrosis.  
Diagnoses were bilateral tinea pedis and onychomycosis.  
There were no systematic symptoms such as fever or weight 
loss.  

VA outpatient treatment records dated from June 2003 to March 
2004, contain no findings referable to current treatment for 
a skin disease although a history of dermatophytosis was 
noted.

Analysis

The January 2001 and November 2002 examinations, indicate 
that the veteran's skin condition may have exacerbated his 
depression and schizophrenia.  They noted that this evidence 
suggested that the veteran's condition may have or may have 
had nervous manifestations.  

A 50 percent evaluation under the old rating criteria 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if especially 
repugnant.  The parties have not contended, nor does the 
evidence reveal that the veteran's skin condition has been 
repugnant at any time.  While the veteran has reported 
bleeding and a bad odor associated with his skin disease, 
examinations have not found such manifestations.

At the January 2001 VA examination, the Board notes that 
while an exacerbation of the veteran's skin disease made him 
anxious and depressed, the examiner specifically found that 
there was no evidence of crusting, exfoliation, or 
ulceration.  Thus, even assuming that the veteran's 
depression and schizophrenia could be viewed as a nervous 
manifestation, there were no findings of ulceration, 
extensive foliation or crusting.  Thus, the veteran did not 
meet the criteria for a 50 percent evaluation at the time of 
the January 2002 VA examination.  

There were also no findings of ulceration, crusting, or 
exfoliation prior to the November 5, 2002, VA examination.  
At that time, the veteran was noted to have both exfoliation 
and crusting.  The examiner also noted that the veteran's 
condition affected his schizophrenia and depression and thus 
had associated systemic or nervous manifestations.  This, 
combined with the findings of positive exfoliation and 
crusting demonstrate that the veteran met the criteria for a 
50 percent evaluation under the old rating criteria as of 
November 5, 2002.  

However, at the November 18, 2003, VA examination, the 
veteran was found not to have crusting, extensive 
exfoliation, or ulceration.  The examiner also specifically 
indicated that there were no systemic manifestations.  There 
were also no findings of nervous manifestations at that time 
and it was specifically found that there were not systemic 
manifestations.  As such, the criteria for a 50 percent 
evaluation were not met as of November 18, 2003, warranting a 
reduction to 30 percent from the time of the examination.  

As to whether the criteria for an evaluation in excess of 30 
percent  were met under the new rating criteria at any time, 
the service-connected dermatophytosis affects only the 
veteran's ankles and feet.  The recent examiner commented 
that these were not exposed areas, and that only 8 percent of 
the body was involved.  Therefore, the veteran's 
dermatophytosis of the feet and ankles does not affect more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas; nor does it approximate those percentages.

A remaining question is whether the evidence supports a 
finding that the veteran requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period to warrant a 60 percent rating.  The medical evidence 
plainly demonstrates that his current therapy does not 
involve such medications.  In the absence of such forms of 
treatment, higher ratings under the revised DC 7806 are not 
warranted.

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the disability has not been shown, or alleged, 
to be manifested by unusual factors such as marked 
interference with employment or need for frequent periods of 
hospitalization.  There have been no hospitalizations for his 
disability.  There has also been no demonstration of marked 
interference with current employment.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227. see also VAOPGCPREC. 6-96.


ORDER

An evaluation in excess of 30 percent for dermatophytosis 
prior to November 5, 2002, is denied.  

A 50 percent rating for dermatophytosis from November 5, 
2002, to November 13, 2003, is granted.  

An evaluation in excess of 30 percent for dermatophytosis 
from November 13, 2003, is denied.  

REMAND

In the Joint Motion the parties agreed that VA examinations 
conducted during the course of the appeal did not adequately 
address the rating criteria for sinusitis.  The parties 
agreed that an additional VA examination was necessary.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2).  
Inasmuch as this issue is being remanded for other reasons, 
there is an opportunity to provide proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Send to the veteran and his attorney 
a letter that tells him he should 
substantiate his claim with evidence of 
the impact of the disability on daily 
activities and work; and that provides 
notice of the rating criteria for 
sinusitis.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected sinusitis of the 
left maxillary sinus.  All indicated 
tests and studies should be performed and 
all findings should be reported.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should indicate the frequency per year of 
incapacitating episodes of sinusitis 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or, more 
than six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting; or if following radical 
surgery the veteran has had chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain, and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  An incapacitating 
episode is one which requires bedrest 
prescribed by a physician and treatment 
by a physician.  

3.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


